DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter J. Sistare on 4/28/2021.
The application has been amended as follows: 
Claim 4
Cancel claim 4.

ALLOWANCE
Claims 1-3 are allowed.  Non-elected claim 4, without traverse, is cancelled.
The following is an examiner’s statement of reasons for allowance: None of prior art of the record discloses, teaches, and/or suggest a method for manufacturing an optical connecting component comprising the steps of: inserting an optical fiber into one through hole of a plurality of through holes of a connector ferrule; rotating the optical fiber around an axis of the without blocking the end part of the one through hole; and fixing the optical fiber to the connector ferrule by introducing an adhesive into and around the one through hole in a state in which the end part of the adjacent through hole is blocked as claimed in claim 1.
The closest prior art of the record NOZAWA et al. (JP 09-133842; machine translation; as previously cited) disclose a method for manufacturing an optical connecting component comprising the steps of: inserting an optical fiber 5 into one through hole of a plurality of through holes of a connector ferrule 3a (…*optical fibers 5 taken out from the tape fibers 2a is inserted into the holes formed in the ferrules 3a of connector 1; p.7, paragraph 0005); blocking the end part of an adjacent through hole 4a adjacent to the one through hole into which the optical fiber 5 is inserted with a jig 15 on an end face of the connector ferrule 3a provided with the plurality of through holes (… a batch insertion jig for collectively inserting a pin 4 for alignment into one ferrule laminate A to which a tape fiber 2a is mounted is an array support means 15 for arranging and supporting the pin 4 at a position opposed to the pin fitting hole 4a of the ferrule laminate A and the arrangement support means 15; p.8, paragraph 0011) (fig. 1-5).
However, it fails to disclose the method comprising blocking the end part of an adjacent through hole adjacent to the one through hole into which the optical fiber is inserted with a jig without blocking the end part of the one through hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114.  The examiner can normally be reached on Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        




/Jaeyun Lee/
4/13/2021